United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1133
                                 ___________

Rodney Keith Jones,                   *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Western District of Missouri.
                                      *
United States of America,             * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: April 22, 2002
                             Filed: May 6, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Rodney Keith Jones appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) motion. As the court correctly concluded, Jones’s sentence is not
affected by Amendment 599 to the Sentencing Guidelines. We therefore affirm the
judgment of the district court. See 8th Cir. R. 47B.




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-